Citation Nr: 0317379	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-13 864	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent for chronic lumbosacral strain with radiculopathy.

2.  Entitlement to an increased rating in excess of 30 
percent for cervical nerve root impingement with 
radiculopathy and left sided numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from May 1982 to 
March 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision by 
the RO, which granted an increased rating to 30 percent for 
cervical nerve root impingement with radiculopathy and which 
also granted an increased rating to 40 percent for chronic 
lumbosacral strain with radiculopathy.  The veteran appeals 
for higher ratings.

In March 2001, the Board remanded the claims to the RO for 
further development.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran's 
service-connected back and cervical spine disorders results 
in pronounced disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of a diseased disc.

2.  There is no evidence that the veteran's service-connected 
back and cervical spine disorder results in incapacitating 
episodes of intervertebral disc disease with a total duration 
of at least six weeks, or combined orthopedic or neurological 
symptoms warranting a higher evaluation.

3.  With respect to the claims for increased ratings for a 
low back and for a cervical spine disorder, the veteran 
without good caused failed to report to scheduled VA 
examinations.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 
percent for chronic lumbosacral strain with radiculopathy 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001, 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002).

2.  The criteria for an increased rating in excess of 30 
percent for cervical nerve root impingement with 
radiculopathy and left sided numbness have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5290, and 5293 (2001 & 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8611 (2002).

3.  The veteran's failure to report to VA examination without 
good cause requires denial of the claims for an increased 
rating for chronic lumbosacral strain with radiculopathy and 
for cervical nerve root impingement with radiculopathy and 
left sided numbness.  38 C.F.R. §§ 3.326, 3.327, 3.655 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed May 1999 rating decision, a June 1999 
statement of the case, and supplement statements of the case 
dated in June 1999 and December 2001.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  

In April 2001, September 2002 and March 2003 VA letters, the 
veteran was informed of the provisions of the VCAA, the 
evidence he was responsible for submitting and what VA would 
do in an effort to substantiate his claims.  See Quartuccio 
v. Prinicipi, 16 Vet. App. 183 (2002).  By way of a June 2001 
letter the veteran was informed that VA would assist him by 
scheduling him for an examination.

Due to the revision of regulations relating to the rating of 
the veteran's low back disorder and cervical spine disorder, 
in March 2003, the Board sent him correspondence which 
stated, in part, as follows:

We are writing to let you know that there has been a change 
in the law regarding your appeal...Since this change in law 
occurred while your appeal was pending, (the Board) must 
apply the version of the law that is more favorable to your 
claim. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, we must apply the old law prior to the effective 
date of the new law.  See Green v. Brown, 10 Vet. App. 111, 
116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

The Board enclosed a copy of the pertinent segments of the 
amendment to Part 4, Schedule for Rating Disabilities 
effective September 23, 2002, See 67 Fed. Reg. 54345-54349 
(August 22, 2002), as regards intervertebral disc syndrome, 
38 C.F.R. § 4.71, Diagnostic Code 5293.

The veteran was given an opportunity to submit additional 
evidence in response to the change in the regulation.  To 
date, the veteran has not submitted any additional evidence 
in response to the March 2003 letter.

The Board observes that throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of the veteran's service records, 
postservice medical records, including VA and private 
examinations, and assertions made by the veteran and his 
representative in support of his claims.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claims for increased ratings poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Factual Background

In February 1999, the veteran filed claims for increased 
ratings for the service-connected back and neck disorders.  
He claimed that his service-connected spine disorder caused 
numbness of the left side of the face, neck, arm, side and 
leg.  He stated that his service-connected spine condition 
had deteriorated and that the numbness of the left side had 
increased.

In connection with his claim for an increased ratings, VA 
outpatient treatment records from 1998 to 1999 were obtained 
and associated with the claims file.  These records show that 
in July 1998, the veteran was diagnosed as having spinal 
stenosis, status post motor vehicle accident 1992, with left-
sided weakness/numbness.  In November 1998, the veteran was 
treated for complaints of left forearm and thumb pain.  He 
also complained that his left arm felt numb.  Cervical 
stenosis with radiculopathy was diagnosed.  In February 1999, 
the veteran received follow-up treatment for his complaints 
of burning pain in the left forearm, numbness and 
hypersensitivity in the left facial area.  The diagnosis was 
cervical disc disease.

A March 1999 VA orthopedic examination report reveals that 
the veteran complained of having constant pain in the neck 
and back with numbness of the entire left side of his body.  
He reported that activity made his pain worse.  Physical 
examination revealed that active range of motion of the lower 
extremities was within normal limits in all joints.  
Sensation was decreased to pinprick and light touch over the 
entire left lower extremity dermatomes progressing anteriorly 
over the abdomen and posterior thoracic area and the anterior 
and posterior chest and the left arm, left neck and left 
face.  This decreased sensation to pinprick and light touch 
changed at the midline of the body to normal.  Muscle 
strength was 5/5 in all joints of the lower extremities.  
Deep tendon reflexes were present and equal.  Great toe 
dorsiflexion was within normal limits.  Straight leg raising 
was negative bilaterally.  There was mild pain on palpation 
of the lumbosacral spine.  There was no evidence of any 
muscle spasm or fasciculation of the lumbosacral paraspinal 
muscle.  Active range of motion of the upper extremities was 
within normal limits in all joints.  Sensation was decreased 
over the left upper extremity, left neck and left face.  
Muscle strength was 5/5 in the joints of the upper 
extremities.  Deep tendon reflexes were present and equal.  
There was no evidence of any muscle atrophy or fasciculation 
in the upper extremities.  Active range of motion of the 
cervical spine was within normal limits in all planes.  There 
was mild pain on palpation of the cervical spine.  The 
spurling compression test was negative.  Active range of 
motion of the lumbosacral spine was within normal limits in 
all planes.  His gait was nonantalgic.  He was noted to have 
hip hiking of the left hip with use of a straight cane.  
There were no other significant focal neuromuscular deficits.  

The examiner stated that clinically, the veteran had neck 
pain and low back pain with some inconsistencies between 
subjective and objective findings.  In this regard, he noted 
the veteran's complaint of 1) decreased sensation over the 
entire left side of the body from head to toe, stopping at 
the midline of the body, that is, at the midline it changed 
from abnormal to normal and 2) hip hiking on ambulation with 
no evidence of any leg length discrepancy.

The veteran underwent VA neurology examination in March 1999.  
During the examination, the veteran related that following 
his service discharge, he was involved in a motor vehicle 
accident.  He reported that since that time he had had 
constant neck pain which radiated into the left arm.  He 
reported that since the accident he also had numbness over 
the entire left side of his body including his face, arm, 
trunk and leg.  He stated that his neck pain and arm pain 
were worsening.  He reported that in 1988, he was in an motor 
vehicle accident in which he injured his back and that since 
that time he had low back pain.  He reported that his left 
ankle felt like it had glass in it.  He stated that he had 
back pain which increased with prolonged walking.  He related 
having no feeling in his foot and reported that he wore a 
left ankle orthosis.

Physical examination revealed that leg raising was negative 
bilaterally.  Mild lumbosacral and posterior cervical 
tenderness was noted to palpation.  He had full flexion in 
his neck, but was markedly limited in neck extension and 
bilateral rotation.  Station was normal.  He walked with an 
antalgic gait, limping on his left leg.  Formal muscle 
testing revealed 5/5 strength, in both upper and lower 
extremities proximally and distally.  Deep tendon reflexes 
were one and symmetrical in both upper and lower extremities.  
Plantar stimulation produced a flexor response.  Pont 
position sense was intact bilaterally.  Light touch and 
pinprick were subjectively decreased  over the left face, 
arm, and leg in diffuse fashion.  Cranial nerves II through 
XII were otherwise within normal limits.  The examiner 
diagnosed chronic post-traumatic low back pain with reported 
radiologic history of degenerative joint disease.  The 
examiner stated that consideration needs to be given with 
respect to the possibility of left lumbosacral radiculopathy 
in view of persistent left leg numbness.  Also diagnosed was 
chronic post-traumatic cervical pain syndrome with reported 
radiologic evidence of cervical degenerative joint disease.  
The examiner stated that consideration to the possibility of 
a left cervical radiculopathy would be given in view of 
radiating pain and sensory loss.

An April 1999 electromyogram (EMG) report was normal.  There 
was no electro diagnostic evidence for radiculopathy or 
peripheral nerve injury at this time.  The radiologist stated 
that central etiology or injury without electro 
diagnostically evidence damage cannot be excluded.

In May 1999, the veteran stated that his cervical nerve root 
impingement with radiculopathy caused incomplete paralysis of 
his arm which was severe.  He stated that his chronic 
lumbosacral strain with radiculopathy produces pain, muscle 
spasms with little or no intermittent relief.

Additional outpatient treatment and diagnostic reports were 
received in June 1999.  A May 1999 magnetic resonance imaging 
(MRI) of the cervical spine revealed an impression of mild 
disc bulges at C2-3 and C3-4.  There was no evidence of 
spinal stenosis or nerve impingement/compression.  A May 1999 
report noted that the veteran had paraspinal muscle 
tightness/tenderness from the cervical to the lumbar area.  
The assessment was chronic low back pain with chronic 
headache with left sided numbness.  Another medical entry in 
May 1999 reveals that the examiner was requested by the 
veteran to document paralysis of his arm as well as 
complications of his lumbar spine disease such as 
radiculopathy, absent ankle reflexes.  It was explained to 
the veteran that most diagnostic studies (EMG and cervical 
MRI) were normal and that she could not document what he was 
asking.  The examiner expressed concern for the lack of 
correlation between the veteran's subjective concerns versus 
objective findings.

The veteran underwent EMG studies in June 1999.  The 
assessment was that the veteran had an abnormal EMG.  There 
was evidence of chronic changes noted in the left tibialis 
anterior, left gastrocnemius, left adductor magnum, and the 
lumbar-sacral paraspinals.  The examiner stated that this 
could be related to the veteran's history of degenerative 
disc disease in the lumbar region.  There did not appear to 
be any acute nerve impingement occurring.  The nerve 
conduction velocity (NCV) portion of the exam was completely 
within normal limits and there was no evidence for a 
peripheral neuropathy.

During a July 2001 VA orthopedic examination, the veteran 
stated that he had chronic neck and left upper extremity 
pain/paresthesia and chronic low back pain with left lower 
extremity pain/paresthesia.  He reported having a constant 
dull aching discomfort in the posterior cervical region that 
radiated along the left upper trapezius and down the lateral 
aspect of the arm to the forearm along with numbness and 
tingling in a global distribution.  He frequently described 
left upper extremity weakness and easy fatigability.  He 
stated that he had difficulty lifting greater than five 
pounds and that he often had trouble lifting something as 
light as a full coffee cup.  He denied muscle spasms in the 
neck or left upper extremity.  He reported the neck pain was 
worse in the morning and worse with prolonged cervical 
forward flexion.  He did not report any episodes of painful 
flare-ups.  He reported that left upper extremity pain 
prevented him from working and he further stated that this 
was secondary to a combination of pain, weakness, and poor 
endurance.  The only alleviating factor he identified was hot 
showers.  He reported having a brief trial of cervical 
traction and nonsteroidal anti-inflammatory drugs without 
relief.

Regarding his second complaint, he described severe constant 
low back pain, intermittent dull aching discomfort in the 
hip, and constant numbness in the left leg which, by his 
description, involved the lower extremity in a global 
distribution as well.  He reported weakness of the left knee 
extensors and ankle dorsiflexors and reported that he was 
easily fatigued.  He noted difficulty with proprioception due 
to the left ankle weakness and had recently been fitted with 
a left ankle/foot orthosis.  He reported increased low back 
pain in the morning, increased pain with flexion activity, or 
standing or sitting for greater than 20 minutes.  He did not 
identify any alleviating factors.  He did not described 
anything that caused particular painful flare-ups.  

He reported that in the past he had upper extremity 
electromyogram/nerve conduction studies which he stated were 
normal.  The examiner noted that a review of the claims file 
indicates that the veteran had plain radiographs of the 
cervical and lumbar spine which showed degenerative changes, 
particularly in the zygapophyseal joints.  A computerized 
tomography scan of the lumbar spine was obtained in 1995 and 
showed no neural impingement.  

Physical examination revealed that the cervical spine had 
forward flexion to 40 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees bilaterally, right rotation to 
45 degrees and left to 50 degrees.  Lumbar spine forward 
flexion to 75 degrees with pain reported at the lumbosacral 
junction and end range.  Lateral bending and extension was to 
30 degrees and was pain free.  He had a normal cervical and 
lumbar lordosis.  He had normal muscle bulk and tone of the 
upper and lower extremities.  He had no atrophy of the 
paraspinals.  On manual muscle testing he demonstrated normal 
strength of the deltoids, biceps, brachioradialis, 
internal/external shoulder rotators, triceps, wrist/finger 
extensors, and hand intrinsics.  5/5 strength was noted in 
the proximal and distal muscle groups of both lower 
extremities.  He reported diminished appreciation to pinprick 
in a nondermatorme-specific pattern in the left upper 
extremity, but this involved dermatomes C5-T1; however, 
sensation in the hand was completely intact.  Sensory testing 
of the left lower extremity revealed diminished appreciation 
in the L5 dermatorme of the leg, but not the foot, the S1 
dermatome of the foot, the leg.  He had negative dural 
tension signs.

On gait assessment, he ambulated with a cane in the right 
hand.  There was no significant change with walking without a 
cane.  He was able to toe walk, but reported some difficulty 
in doing this.  He could toe walk without any apparent 
difficulty.  

Cervical and lumbar paraspinals were supple and without focal 
trigger points.  Further, no focal trigger points were 
appreciated in the sternocleidomastoid, levator scapulae, 
scalene, upper/middle trapizi, rhomboids, latissimus dorsi, 
or quadratus lumborum glutei.  He had no fixed postural 
deformities.  His muscle stretch reflexes were +2 and 
symmetric at the biceps, unobtainable brachioradialis and 
triceps, and +1 and symmetric at the knees and ankles.  He 
had a negative Hoffman's test and no ankle clonus.

The veteran underwent VA neurological examination in July 
2001.  He complained of back pain which radiated into the 
left lower extremity.  He also complained of neck pain and 
numbness of the left arm.  He further complained of numbness 
over the left side of his face, arm, and leg and inside the 
left side of his throat.

Physical examination revealed that cranial nerves II-XII were 
within normal limits.  He had some posterior cervical 
tenderness.  He was numb to light touch and pinprick over the 
left side of his face and there was a decreased appreciation 
of light touch and pinprick over the entire left hemi-corpus, 
including the left arm and leg.  He had 3/5 strength at the 
left quadriceps muscle.  He had full strength in the right 
upper extremity and in both upper extremities.  He had a 
markedly antalgic gait.  He used a cane to walk, wearing a 
left ankle-boot orthosis.  He had no voluntary left 
dorsiflexion.  His deep tendon reflexes were absent in both 
the upper and lower extremities.  The assessment was post-
traumatic chronic low back pain syndrome with sciatica, left 
hemi-sensory loss, consider the possibility of cervical 
myelopathy.

It was the examiner's opinion that the veteran demonstrated 
chronic low back pain with evidence of left lower extremity 
radiculopathy.  There were no symptoms suggestive of a 
neuropathy.  His left upper extremity numbness may be 
secondary to cervical radiculopathy.  There were no specific 
signs suggesting a specific cervical or lumbosacral nerve 
root which was affected.


III.  Analysis

VA's duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  Regulations provide that 
veterans have an obligation to report for VA examinations and 
reexaminations which are scheduled in connection with their 
claim, and if a veteran, without good cause, fails to report 
for such examination, an increased rating claim is to be 
denied. 38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 
10 Vet.App. 396 (1997).

In June 2001, the veteran was notified that he would be 
scheduled for VA examinations to determine the current 
severity of his service-connected back and neck disorders.  
He was notified that his examinations were scheduled for 
October 2002.  He failed to report to the scheduled 
examinations.  VA correspondences dated in September 2002 
notified the veteran of the regulatory provision 38 C.F.R. § 
3.655.  Even after receiving notice of 38 C.F.R. § 3.655, the 
veteran has provided no good cause for his failure to report 
to VA orthopedic and neurological examinations.  This alone 
serves as a basis to deny his claim. 38 C.F.R. § 3.655.  The 
Board will, nonetheless, adjudicate the merits of his claims.

A.  Increased Rating for the Service-Connected Back Disorder

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities. Separate 
diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating and moderate limitation of motion warrants a 
20 percent rating.  A 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.  

A noncompensable rating is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent is 
assigned for a lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent rating is the maximum 
available under Diagnostic Code 5295.

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  The old 
criteria, in effect prior to September 23, 2002, provided 
that a maximum 60 percent rating for intervertebral disc 
syndrome, and such is given when the condition is pronounced 
in degree, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief, a 20 percent when moderate with 
recurring attacks and a 10 percent when mild.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under the new criteria of Code 5293, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(combined ratings table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A maximum 60 percent 
rating is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent rating is assigned for incapacitating  episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months and a 10 percent rating 
is assigned with the incapacitating episodes have a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Here either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 
3-2000.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See note at 
"diseases of the peripheral nerves" in 38 C.F.R. § 4.124a.

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent rating complete paralysis.  When there is complete 
paralysis the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The veteran has been assigned a 40 percent schedular rating 
for his low back disability.  The veteran's current 40 
percent schedular rating is the maximum rating permitted 
under the Codes 5292, 5295 (limitation of motion of the 
lumbar spine and lumbosacral strain).  As such, the Board 
must assess whether any other diagnostic codes would afford 
the veteran a higher rating for his service-connected back 
disorder.  In this regard, the Board observes that the 
veteran's lumbar spine disorder does not involve any 
fractures or ankylosis.  Thus, higher ratings are not 
warranted under Diagnostic Codes 5285, 5286, and 5289.  

In the instant case, in order for the veteran to receive the 
next higher rating, he must meet the criteria of the old or 
new Diagnostic Code 5293.  A review of the evidence under the 
old Diagnostic Code 5293 fails to show that the veteran has 
pronounced intervertebral disc syndrome.  Medical reports 
from 1999 to 2001 show minimal objective findings associated 
with the service-connected lumbar spine disorder.  In March 
1999, the veteran's reflexes were present and equal, straight 
leg raisings were negative and he had no lumbar muscle 
spasms.  An April 1999 EMG was normal.  A May 1999 medical 
report reveals that the veteran requested that the examiner 
document paralysis of his arm and complications of his lumbar 
spine disease, such as radiculopathy and absent ankle 
reflexes.  The examiner explained to the veteran that 
diagnostic studies were normal and that she could not 
document what he wanted.  The examiner expressed concern for 
the lack of correlation between the veteran's subjective 
complaints versus the objective findings.  Although a June 
1999 EMG study was abnormal and the veteran was diagnosed in 
July 2001 as having chronic low back pain with evidence of 
left lower extremity radiculopathy, the record fails to 
demonstrate pronounced intervertebral disc syndrome.

The next higher rating of 60 percent is assignable under the 
new version of Code 5293 based on "incapacitating episodes" 
of intervertebral disc syndrome having a duration of at least 
six weeks during the past twelve months.  The claims file 
contains no evidence of the veteran having periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bedrest which was prescribed by a physician and 
treatment by a physician.

New Code 5293 also permits alternatively rating 
intervertebral disc syndrome based on separate evaluations 
under orthopedic and neurological codes.  With respect to the 
orthopedic impairment, the record shows that the veteran has 
a most slight limitation of motion of the lumbar spine, 
warranting no more that a 10 percent rating under Diagnostic 
Code 5292.  In March 1999, he had a full range of motion of 
the lumbar spine.  When examined by VA in July 2001, his 
lumbar spine had forward flexion to 75 degrees with pain 
reported at the lumbosacral junction and end range.  Lateral 
bending and extension was to 30 degrees and was pain free.  
The Board observes that the evidence fails to show that pain 
on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the veteran's orthopedic manifestations are at 
most analogous to lumbosacral strain with characteristic pain 
on motion.  As such no more than a 10 percent rating is 
assignable under Diagnostic Code 5295.  The next higher 
rating of 20 percent for lumbosacral strain is not warranted 
as there is no evidence of muscle spasm, he has close to a 
full range of motion of the lumbosacral spine and there is no 
listing of the whole spine to the opposite side.  See 
38 C.F.R. § 4.71, Diagnostic Code 5295.

In terms of the neurological manifestations, the veteran has 
on one occasion been diagnosed as having post-traumatic 
chronic low back pain with sciatica, left hemi-sensory loss.  
This diagnosis was based on the veteran's history of having 
low back pain with numbness, weakness and pain in the left 
lower extremity.  The most appropriate neurologic code to 
evaluate the veteran under is Diagnostic Code 8520, for 
impairment of the sciatic nerve.  In June 1999, the veteran 
had an abnormal EMG.  In this respect, there was evidence of 
chronic changes noted in the left tibialis anterior, left 
gastrocnemius, left adductor magnum, and lumbosacral 
paraspinals.  The radiologist stated that this could be 
related to the veteran's history of degenerative disc disease 
in the lumbar region.  It was also reported that there did 
not appear to be any acute nerve impingement and that the NCV 
portion of the examination was within normal limits with no 
evidence of peripheral neuropathy.  The Board observes that 
the medical evidence shows no more than moderate incomplete 
paralysis of the sciatic nerve and as such a 20 percent 
rating is assignable under Code 8520.

With reference to the new version of Code 5293, if orthopedic 
manifestations of the veteran's low back condition are rated 
10 percent (based on slight limitation of motion and 
lumbosacral strain with characteristic pain on motion), and 
the neurological manifestations of the low back condition are 
rated 20 percent (based on moderate incomplete paralysis of 
the sciatic nerve), the result under the combined ratings 
table of 38 C.F.R. § 4.25 is a combined rating of 30 percent.  
So, even by this method a rating higher than the current 40 
percent rating for the low back disability is not warranted.

As the preponderance of the evidence is against the claim for 
an increased rating for the low back disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b).


B.  Increased Rating for the Service-Connected Neck Disorder

The veteran is currently assigned a 30 percent rating under 
Diagnostic Codes 5290-8611.  Under Code 5290, a 10 percent 
rating is assigned for slight limitation of motion of the 
cervical spine, a 20 percent when moderate and a 30 percent 
when severe.  38 C.F.R. § 4.71, Diagnostic Code 5290.  As the 
veteran is receiving the maximum rating under this code, the 
Board must determine whether rating the veteran under another 
pertinent code will result in a higher rating for his 
service-connected cervical spine disorder.  

In this regard, the Board turns to the appropriateness of 
rating the veteran's service-connected cervical spine 
disorder under Diagnostic Code 5285.  In this regard, the 
veteran does not claim and the record does not show that he 
ever fractured a vertebra or that his service connected 
cervical spine disorder includes such a disability.  
Moreover, the evidence fails to show any ankylosis of the 
cervical spine.  Thus, higher ratings under Diagnostic Codes 
5286, 5287 are not warranted.  

As the veteran's cervical spine disorder includes disc 
impairment, an evaluation of his claim under Diagnostic Code 
5293, intervertebral disc syndrome, is appropriate.  As 
mentioned in the previous section, this code has been revised 
effective in September 2002.  The Board will adjudicate the 
veteran's cervical spine disorder under both the old and 
revised intervertebral disc syndrome criteria.  In this 
regard, a review of the record fails to demonstrate that the 
veteran meets the criteria for the next higher rating of 40 
percent under the old criteria.  In this regard, the evidence 
fails to show severe cervical spine intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Although the evidence shows that the veteran has mild disc 
bulges at C2-3, C3-4, objective neurological impairment 
associated with such disease process is minimal.  A May 1999 
MRI reported noted that there was no evidence of spinal 
stenosis or nerve impingement/compression.  When examined in 
July 2001, the veteran had diminished pinprick sensation over 
the left hemi-corpus and deep tendon reflexes were absent in 
both upper extremities.  The examiner stated that the 
veteran's left upper extremity numbness may be secondary to 
cervical radiculopathy.  However, none of the records from 
1999 to 2001 demonstrate any recurrent severe intervertebral 
attacks with intermittent relief.  Thus, the next higher 
rating of 40 percent under the old Diagnostic Code 5293 is 
not warranted.

Likewise, the evidence fails to demonstrate that the next 
higher rating of 40 percent is warranted under the new rating 
criteria of Diagnostic Code 5293.  The evidence is completely 
negative for any incapacitating episodes of intervertebral 
disc syndrome.  Second, when rating intervertebral disc 
syndrome based on separate evaluations under orthopedic and 
neurological codes, a rating in excess of 30 percent would 
not be indicated.

With respect to orthopedic impairment, the evidence shows 
that on a March 1999 neurological VA examination, the 
veteran's cervical spine had full flexion but was markedly 
limited in extension and bilateral rotation.  However, when 
undergoing VA orthopedic examination approximately one week 
latter, he had a full range of motion of the cervical spine 
in all planes.  VA examination in July 2001 revealed no more 
than slight limitation of motion of the cervical spine as it 
was reported that he had forward flexion to 40 degrees, 
extension to 30 degrees, bilateral flexion to 30 degrees, 
right rotation to 45 degrees and left rotation to 50 degrees.  
The Board finds that the record evidence tends to show that 
the veteran's cervical spine disorder primarily results in no 
more than slight limitation of motion of the cervical spine.  
Besides the one report in March 1999, there are no other 
reports which show that the veteran has more than slight 
limitation of motion of the cervical spine or that he has 
flare-ups or pain which causes more than slight limitation of 
motion.  See Deluca, supra.  If the veteran had reported for 
his scheduled VA orthopedic and neurological examinations in 
October 2002, it could have been established as to whether he 
actually had additional limitation of motion of the cervical 
spine due to pain.  Since the veteran is only shown to have 
slight limitation of motion of the cervical spine no more 
than a 10 percent rating is assignable under Diagnostic Code 
5292.  

With respect to neurological impairment, Diagnostic Code 
8611, neuritis, is for application.  This code pertains to 
the middle radicular group and provides a 20 percent rating 
for mild incomplete paralysis of either the major or minor 
extremity.  A 40 percent rating is assigned for moderate 
incomplete paralysis of the major extremity and a 30 percent 
rating for the minor extremity.  Severe incomplete paralysis 
warrants a 50 percent rating for the major extremity and a 40 
percent for the minor extremity.  Complete paralysis of 
middle radicular group: adductioni, abduction and rotation of 
arm, flexion of elbow, and extension of wrist loss or 
severely affected warrants a 70 percent rating for the major 
extremity and a 60 percent rating for the minor extremity.  

The veteran's service medical records show that the veteran 
is right-handed.  The record demonstrates that the veteran 
complains of pain and numbness of the left upper extremity 
(i.e., his minor extremity) and such complaints are suggested 
to be related to the veteran's service-connected cervical 
spine disorder.  Medical reports from 1999 to 2001 show that 
the veteran has normal strength of the left upper extremity.  
Diagnostic testing reveals no nerve impingement/compression.  
Although the veteran complains of numbness, weakness and 
radiating pain in the left upper extremity, there is no 
objective evidence of record of any paralysis (complete or 
incomplete) involving the left upper extremity.  In fact, the 
veteran has reported that his EMG and NCV studies were all 
normal.  In July 2001, the examiner stated that the veteran's 
complaint of upper extremity numbness maybe secondary to 
cervical radiculopathy; however, he noted that there were no 
signs suggesting that a specific cervical nerve root was 
affected.  Given the foregoing, under Code 8611, a 
noncompensable rating is assigned, as the veteran fails to 
meet the criteria for a compensable rating.  See 38 C.F.R. 
§ 4.31.

With reference to the new version of Code 5293, if orthopedic 
manifestations of the veteran's cervical spine are rated 10 
percent (based on slight limitation of motion), and the 
neurological manifestations of the cervical spine are rated 0 
percent (based on a finding of that there is no incomplete 
paralysis involving the middle radicular group), the result 
under the combined ratings table of 38 C.F.R. § 4.25 is a 
combined rating of 10 percent.  So, even by this method a 
rating higher than the current 30 percent rating for the 
cervical spine disability is not warranted.

As the preponderance of the evidence is against the claim for 
an increased rating for the cervical spine disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating in excess of 40 percent for chronic 
lumbosacral strain with radiculopathy is denied.

An increased rating in excess of 30 percent for cervical 
nerve root impingement with radiculopathy and left sided 
numbness is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

